Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered January 16, 1990, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not attempt to withdraw his plea of guilty, with the result that his claims are unpreserved for appellate review (see, People v Mackey, 77 NY2d 846; People v Lopez, 71 NY2d 662). In any event, a review of the record reveals that the defendant’s plea of guilty was knowingly, voluntarily, and intelligently made (see, People v Harris, 61 NY2d 9). Bracken, J. P., Balletta, Lawrence and Copertino, JJ., concur.